Me. Justice Wole
delivered the opinion of the Court.
This was a case where the District Court of San Juan decided that’the appellant or appellants, as the case may be, failed to prove the averments of the complaint. Hence the alleged error of the court in admitting an amended answer setting up res judicata was harmless, if error at all. The court did not consider the defense of res judicata. The defense of res judicata was in effect eliminated. This disposes of the first assignment of error.
The second relates, to the alleged refusal of the court to allow a motion for reconsideration. Supposing an appeal from an order denying a reconsideration was allowable none was taken and the matter is not duly before us.
The third and last assignment of error is couched in the following words:
“That the court erred in thus not following the doctrine established by this Hon. Court in Vázquez et al. v. Rocco et al., 27 P.R.R. 678.”
Necessarily this assignment is defective in not pointing-out specifically the action of the court on which the error is-based. However, the plaintiff, a layman, conducted his own case in the court below and in this Court and we shall enter into a consideration of the alleged error.
There is no doubt that under the decision cited, and many others, ho one has a right to recover more interest than-that agreed upon between the parties. The difficulty about this case is that the court refused to believe the-sole evidence, not corroborated in legal form, of the plaintiff. The court did not doubt the good faith of the plaintiff, but thought he must be mistaken. We find no way in this case in going behind the weighing of the evidence made by the court below and the judgment must be affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.